Case 2:19-cr-00393-RJS-DBP Document 121 Filed 03/23/21 PageID.374 Page 1 of 7




ANDREA T. MARTINEZ, Acting United States Attorney (#9313)
KEVIN L. SUNDWALL, Assistant United States Attorney (#6341)
JAMIE THOMAS, Assistant United States Attorney (#9420)
CY H. CASTLE, Assistant United States Attorney (#4808)
Attorneys for the United States of America
111 South Main Street, Suite 1800, Salt Lake City, Utah 84111
Tel: (801) 524-5682  Fax (801) 325-3310  cy.castle@usdoj.gov

                                  IN THE UNITED STATES DISTRICT COURT
                                                DISTRICT OF UTAH

 UNITED STATES OF AMERICA,                                  Case No. 2:19CR00393-RJS-DBP
                                 Plaintiff,
                                                            FIFTH BILL OF PARTICULARS
               vs.
                                                            Judge Robert J. Shelby
 HUBERT IVAN UGARTE and
 RYAN LEE MOWER,
                                                            Magistrate Judge Dustin B. Pead
                                 Defendants.


              The United States of America hereby files the following Fifth Bill of Particulars for

Forfeiture of Property.

              In accordance with its Notice of Intent to Seek Forfeiture in the Indictment, the United

States provides the following list of additional assets for which it seeks forfeiture under 18

U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) and 18 U.S.C. § 982(a)(1):

              One hundred percent ownership interest in the following companies:

                        I & G. Ugarte Trucking, Inc.,

                        All My Daughters Trucking, Inc.,

                        Safe Trucking, Inc.,

                        Arostegui Trucking, Inc.,

                        Transamerican Trucking, Inc.,

1
(Ugarte, et. al.)
Case 2:19-cr-00393-RJS-DBP Document 121 Filed 03/23/21 PageID.375 Page 2 of 7




                       Princess Transport, Inc.,

                       Stars and Stripes Trucking, Inc.,

                       Ugarte Enterprises, Inc.,

                       Chasqui Transport, Inc.,

                       I & W Diesel, Inc.,

                       Sunrise Transport, Inc.

                       Qori Transport, Inc.,

                       Diamond Trucking, Inc.; and

                       Northern Star Trucking, Inc.

              The following Real Property located at:

                     189 East 13560 South, Draper, Utah;

                     338 East Dairy Lane, Draper, Utah;

                     322 East Mountain Berry Drive, Draper, Utah (less $325,000 from the
                      proceeds obtained from the sale of the property);

                     1237 W 2285 South, Woods Cross, Utah;

                     301 East State Route 115, Herscher, Illinois (a 4.92% interest in this
                      property including rents attributable to such interest);

                     1401 Windy Lane, Jerseyville, Illinois (an 18.93% interest in this property
                      including rents attributable to such interest);

              Currency:

                     $683,966.51 seized from Ivory Homes for the construction of a home on the
                        property located 189 East 13560 South Draper, Utah; $683,966.51 seized from
                        Ivory Homes for the construction of a home on the property located at 189 East
                        13560 South Draper, Utah;



2
(Ugarte, et. al.)
Case 2:19-cr-00393-RJS-DBP Document 121 Filed 03/23/21 PageID.376 Page 3 of 7




                       $5,129.04 in rent payments received and all future rents received from Rosco
                        Capital Partners, LLC, for the 4.92% interest in the real property located at 301
                        East State Route 115, Herscher, Illinois

                       $23,737.60 in rent payments and all future rents received from Rosco Capital
                        Partners, LLC, for the 18.93% interest in the real property located at 1401 Windy
                        Lane, Jerseyville, Illinois;

                       Cash/Currency in lieu of Restraining Order for monthly rental payments of $1333.73
                        and $366.66 that Guadalupe Ugarte is receiving from Rosco Capital Partners, LLC.

                       $251,600 as a substitute res in exchange for the following assets:

                            • 2012 Cascadia Freightliner VIN 1FUJGLDR6CSBC3876;

                            • 2015 Cascadia Freightliner VIN 3AKJGLD51FSFK4840;

                            • 2016 Cascadia Freightliner VIN 3AKJGLD55GSHA0169;

                            • 2016 Cascadia Freightliner VIN 3AKJGLD53GSGZ9236;

                            • 2015 Cascadia Freightliner VIN 3AKJGLD5XFSFK4853;

                            • 2016 Cascadia Freightliner VIN 3AKJGLD57GSGZ9238;

                            • 2016 Cascadia Freightliner VIN 3AKJGLD56GSGZ9232;

                            • 2015 Cascadia Freightliner VIN 3AKJGLD54FSFK4959;

                            • 2015 Cascadia Freightliner VIN 3AKJGLD52FSGG6755;

                            • 2017 Cascadia Freightliner VIN AKJGLDR8HSHD9391;

              Funds seized from bank accounts held at U.S. Bank:

                       $111,707.86 seized from **3950 in the name of I&G Ugarte Trucking, Inc.;

                       $37,198.05 seized from **4700 in the name of Guadalupe Ugarte;

                       $4,141.64 seized from **5690 in the name of Frisbu Trucking, Inc.;

                       $2,391.86 seized from **6735 in the name of Safe Trucking, Inc.;

                       $22,232.43 seized from **7552 in the name of All My Daughters Trucking, Inc.;

3
(Ugarte, et. al.)
Case 2:19-cr-00393-RJS-DBP Document 121 Filed 03/23/21 PageID.377 Page 4 of 7




                       $0.44 seized from **1120 in the name of Arostegui Trucking, Inc.;

                       $0.34 seized from **7149 in the name of Transamerican Trucking, Inc.;

                       $0.58 seized from **9168 in the name of Princess Transport, Inc.;

                       $743.99 seized from **3196 in the name of I&W Diesel, Inc.;

                       $7,398.48 seized from **3790 in the name of Diamond Trucking, Inc.;

                       $20,602.83 seized from **3650 in the name of Stars and Stripes Trucking, Inc.;

                       $6,934.20 seized from **3874 in the name of Northern Star Trucking, Inc.;

                       $4,372.87 seized from **2076 in the name of All My Daughters Trucking Inc.;

                       $8,188.67 seized from **3158 in the name of Sunrise Transport, Inc.;

                       $2,199.39 seized from **3166 in the name of Chasqui Transport, Inc.;

                       $1,211.92 seized from **0574 in the name of Hubert Ugarte;

                       $1,837.64 seized from **3299 in the name of Qori Transport, Inc.;

                       $14,734.42 seized from **3596 in the name of Ugarte Enterprises, Inc.;

                       $29,817.10 seized from **8989 in the name of Guadalupe Ugarte;

              Funds seized from bank accounts held at American First Credit Union:

                       $3,166.95 seized from **6749 in the name of Frisbu Trucking, Inc.;

              The following vehicles:

                       2014 GMC Acadia, VIN: 1GKKVTKD4EJ148363;

                       2017 Cadillac Escalade, VIN: 1GYS4KKJ5HR209783;

                       2018 Jeep Renegade, VIN: ZACCJBBB2JPJ03322;

                       2017 Ford F-350, VIN: 1FT8W3BT5HEC21182;

                       2018 Cascadia Freightliner, VIN: 1FUJGLD56GLGZ5239;

4
(Ugarte, et. al.)
Case 2:19-cr-00393-RJS-DBP Document 121 Filed 03/23/21 PageID.378 Page 5 of 7




                       2016 Cascadia Freightliner VIN 1FUJGLD50GLGZ5236;

                       2016 Cascadia Freightliner, VIN: 1FUJGlLD52GLGZ5237;

                       2016 Cascadia Freightliner VIN: 1FUJGLD54GLGZ5238;

                       2016 Cascadia Freightliner VIN: 1FUJGLD52GLGZ5240;

                       2016 Cascadia Freightliner VIN: 1FUJGLD57GLGZ5234;

                       2016 Cascadia Freightliner VIN: 1FUJGLD59GLGZ5235;

                       2016 Cascadia Freightliner VIN: 3AKJGLD58GSGX0282;

                       2016 Cascadia Freightliner VIN: 3AKJGLD5XGSGX0283;

                       2016 Cascadia Freightliner VIN: 3AKJGLD59GSGX0291;

                       2016 Cascadia Freightliner VIN: 3AKJGLD55GSGZ9240;

                       2016 Cascadia Freightliner VIN: 3AKJGLD55GSGZ9237;

                       2016 Cascadia Freightliner VIN: 3AKJGLD53GSGV4300;

                       2016 Cascadia Freightliner VIN: 3AKJGLD54GSGZ9231;

                       2016 Cascadia Freightliner VIN: 3AKJGLD58GSGZ9233;

                       2016 Cascadia Freightliner VIN: 3AKJGLD5XGSGZ9234;

                       2017 Cascadia Freightliner VIN: 3AKJGLDR6HSHD9454;

                       2017 Cascadia Freightliner VIN: 3AKJGLDR4HSHD9453;

                       2017 Cascadia Freightliner VIN: 3AKJGLDR2HSHD9452;

                       2017 Cascadia Freightliner VIN: 3AKJGLDRXHSHA0821;

                       2016 Cascadia Freightliner VIN: 3AKJGLD5XGSHA0166;

                       2016 Cascadia Freightliner VIN: 3AKJGLD51GSHA0167;

                       2016 Cascadia Freightliner VIN: 3AKJGLD53GSHA0168;

                       2016 Cascadia Freightliner VIN: 3AKJGLD51GSHA0170;
5
(Ugarte, et. al.)
Case 2:19-cr-00393-RJS-DBP Document 121 Filed 03/23/21 PageID.379 Page 6 of 7




                       2016 Cascadia Freightliner VIN: 3AKJGLD59GSHA0174;

                       2017 Cascadia Freightliner VIN 3AKJGLDR6HSHD9390;

                       2017 Cascadia Freightliner VIN: 3AKJGLDRXHSHD9392;

                       2017 Cascadia Freightliner VIN: 3AKJGLDR3HSHD9394;

              The following Coins:

                        35 Franklin half dollar coins;

                        160 Kennedy half dollar coins;

                        35 Franklin half dollar coins;

                        62 Eagle Silver dollar coins; and

                        120 Washington Park Quarters

              The following Wire Transfers:

                       $340,000.00 wire transfer from account ending in 0062 transferred from Banco de
                        Credito Del Peru Lima

              The following Proceeds:

                       $125,000.00 representing proceeds from the sale of a 2017 Centurion Boat and
                        trailer

                       $5,800.00 representing proceeds from the sale of a 2016 Polaris Pro RMK

                       $20,000.00 representing proceeds from the sale of a 2016 Artic Cat and Charmac
                        trailer

                       $14,000.00 representing proceeds from the sale of a 2017 Polaris RZR 900 S4

                       $65,981.62 representing proceeds of TD Ameritrade Accounts ending in 9554,
                        7889 and 3469

                       $17,160.00 representing proceeds from the sale of a 2016 Ford Mustang

                       $5,000.00 proceeds from the sale of a Kawasaki KVF 750 ATV

                       $22,320.00 representing bribe payments
6
(Ugarte, et. al.)
Case 2:19-cr-00393-RJS-DBP Document 121 Filed 03/23/21 PageID.380 Page 7 of 7




                       $7,440.00 representing a bribe payment made to Ryan Mower

                       $1000.00 representing a bribe payment made to Ryan Mower

                       $1,000.00 representing a bribe payment made to Ryan Mower

                       $1,000.00 representing a bribe payment made to Ryan Mower

                       $238,721.10 representing proceeds of the sale of real property located at 4649
                        Aspen Road, Coalville, Utah

              Money Judgment in the amount of $1,104,434.72

              Substitute property as allowed by 18 U.S.C. § 982(b), 28 U.S.C. § 2461(c) and 21 U.S.C.

§ 853(p).

              Respectfully submitted this 23rd day of March, 2021.

                                                      ANDREA T. MARTINEZ
                                                      Acting United States Attorney


                                                      /s/ Cy H. Castle
                                                      CY H. CASTLE
                                                      Assistant U.S. Attorney




7
(Ugarte, et. al.)
